Decree of the Surrogate’s Court of Queens county in so far as appealed from modified by directing that a full commission be paid to each executor; that there be added to the sum therein named as commissions the further sum of $404.25; that other payments directed by the decree to be made, in so far as they affect the amount of commission to be allowed to the executors, abate proportionally; and as so modified the said decree is unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. In our opinion, each of the executors is entitled to full commissions upon the gross value of the principal of the estate as shown by the intermediate accounting and also the final accounting. Present — Lazansky, P. J.,. Young, Kapper, Carswell and Davis, JJ.